       Case 5:18-cv-00555-XR Document 155 Filed 10/30/19 Page 1 of 11



                       IN THE U N ITED S TATES D IS TR IC T F OR
                         THE W ES TER N D IS TR IC T O F TEXAS
                             S AN ANTON IO D IV IS IO N

 HO LC OM BE, et. al,                                       NO. 5: 18-C V-00555 -XR
                                                               (consolidated cases)
 Plaintiffs

 vs.

 UN ITED S TATES O F AM ER IC A,

 Defendant


                     UNITED STATES’ MOTION TO RECONSIDER
                  SANCTIONS AGAINST DEFENDANT UNITED STATES

       On September 25, 2019, the Court held a status conference in response to the United

States’ Motion for a Rule 16 Conference and Motion for a Protective Order. (ECF No. 124 & 125).

During the hearing, the Court found the Government in violation of Federal Rule of Civil

Procedure 26(g)(3) and “accordingly sanctioned the defense to payment of attorney fees.” (ECF

No. 146). Asserting the Government’s “obligation under 26(a)(1) is to disclose persons that the

government knows ha[ve] knowledge of relevant facts,” the Court ordered that by Friday,

September 27, 2019, the United States was to supplement its initial disclosures to include the

names of witnesses associated with seventeen categories sought by five sets of Plaintiffs for the

purpose of conducting depositions. See Sept. 25, 2019 Hearing Tr. at 6. The Court further ordered

the Government to pay the attorneys’ fees for the duration of time Plaintiffs’ counsel spent at the

hearing.
      Case 5:18-cv-00555-XR Document 155 Filed 10/30/19 Page 2 of 11



       The United States did not intend to frustrate the Court or impede discovery in any way and

apologizes to the Court for that impression. As set forth in the Background section below, prior to

the status conference, the United States had been regularly conferring with Plaintiffs’ counsel in

attempts to resolve the parties’ discovery disputes. The parties’ meet and confers included an

hours-long in-person meeting in Washington D.C. on September 19, 2019, during which the

parties resolved several of their disputes on the issue of a protective order. Throughout those

discussions the United States reiterated its intention to disclose the names sought by Plaintiffs once

the protective order issues were resolved. The protective order issues were – the United States

believed – going to be decided by the Court during or following the September 25 status

conference, following which, the United States would make the required disclosures. The Court,

of course, did decide the issues at hand and, following the status conference, the United States

moved with all expediency to disclose names associated with the first seventeen categories of

witnesses sought via the Plaintiffs’ deposition list. The Court also sanctioned the United States,

which we respectfully submit was done in error. Given that the United States acted in good faith

while attempting to resolve the various discovery issues prior to the September 25 hearing, and

pursuant to the relevant legal authorities, the United States respectfully requests that the Court

reconsider its imposition of sanctions.

                                          BACKGROUND

       On June 24, 2019, the United States provided Plaintiffs with its Rule 26(a)(1) Initial

Disclosures. With respect to the disclosure of names, the United States noted, “Defendant United

States is still in the process of identifying individuals it may rely on to support its defenses. The

United States reserves the right to identify and call as witnesses at trial any persons who may be

identified through ongoing investigations and discovery. Discovery is ongoing and Defendant
                                                 2
      Case 5:18-cv-00555-XR Document 155 Filed 10/30/19 Page 3 of 11



reserves its right to supplement these disclosures as additional information becomes available.”

On July 11, 2019, the United States produced 39 documents, including relevant Department of

Defense and Air Force regulations, instructions, and manuals.

       On July 2, 2019, the parties met and conferred. Plaintiffs’ counsel asked the United States

why it did not produce any names in its initial disclosure, including the names of the alleged

tortfeasors. Counsel for the United States explained that Rule 26(a)(1) only required the

disclosure of names of individuals who support its defenses, and it was unclear whether such Air

Force personnel support its theory of the case. As noted in its Motion to Dismiss, the United

States’ defenses at that time were exclusively legal in nature, not factual. Accordingly, the

government’s defenses were not based on the support of factual witnesses. The United States

affirmed that it would supplement its initial disclosures as discovery continued. The parties agreed

to exchange proposed documents that would govern discovery, including drafts of a

Confidentiality and Protective Order, an Order Pursuant to Federal Rule of Evidence 502(d), and a

Discovery Order. On July 11, 2019, the United States emailed opposing counsel its draft

documents, and for the next three months, the parties engaged in meaningful negotiations,

including defining the categories of “confidential information.” 1

       On August 2, 2019, five sets of Plaintiffs propounded their Amended First Request for

Admissions & Interrogatories to Defendant, United States of America. 2 Interrogatory number 2



       1
        On July 22, 2019, the United States filed its Motion for Certification of this Court’s Order
Dated May 23, 2019 (ECF No. 59) Pursuant to 28 U.S.C. § 1292(b). (ECF No. 107). That motion
was denied on September 10, 2019. (ECF No. 133).
       2
         Plaintiffs’ First Request for Admissions & Interrogatories was sent to the United States
via email and certified mail on July 25, 2019. On August 2, Plaintiffs’ counsel emailed an
amended request to the United States and withdrew the initial request.
                                                 3
      Case 5:18-cv-00555-XR Document 155 Filed 10/30/19 Page 4 of 11



read, “Identify all persons who you believe have knowledge of relevant facts and identify the

issues upon which you believe they have knowledge.” This request, and Plaintiffs’ request for

production, became the basis for two motions filed by the United States: Defendant United States’

Motion for a Protective Order (ECF No. 124) and United States’ Motion for a Rule 16 Conference

(ECF No. 125). In its motions, the United States sought clarity from the Court as to the scope of

discovery and asked for the Court to resolve other issues between the parties, but did not seek to

escape its obligations to provide the names of witnesses. In its motion requesting a conference, the

Government emphasized that it “is not moving for a protective order on the basis that every

discovery demand is objectionable. It will provide responses to the non-objectionable demands,

understanding that although it requests that all discovery be re-served by a lead Plaintiffs’ counsel,

it is unlikely that the Court will rule on this motion prior to the September 3 due-date for responses

to the written discovery.”

       On September 3, the United States provided the following response to Interrogatory

number 2: “The United States objects to this request on the ground that the parties continue to

dispute the proper scope of discovery and the ‘relevant facts’ of this case. The United States has

filed a motion for protective order seeking relief from Plaintiffs’ requests for admissions and

interrogatories because they are improper, unduly burdensome, oppressive, and disproportional to

the needs of the case, particularly because the majority of these demands seek information

irrelevant to the remaining issues in this litigation, and the arguments contained in such motion are

incorporated herein. That motion is pending. Subject to and without waiving those objections, the

United States will provide a response to Interrogatory No. 2 following the Court’s rulings on

Defendant United States’ Motion for a Protective Order, and the Confidentiality and Protective

Order, Order Pursuant to Federal Rule of Evidence 502(d), and Discovery Order attached to
                                               4
      Case 5:18-cv-00555-XR Document 155 Filed 10/30/19 Page 5 of 11



United States’ Motion for a Rule 16 Conference.”

       On September 4, five sets of Plaintiffs emailed the Government their proposed “Sutherland

Springs Deposition List.” The list was divided between eighteen categories of “Fact Witnesses”

and 13 categories of “Command/Oversight Positions.” Counsel for the Government notified

opposing counsel that they did not dispute the basis for deposing the “Fact Witnesses” in general,

with the notable exception of the Navy Commander of the facility where Devin Kelley served his

prison sentence. Nonetheless, the number of depositions needed in the litigation, as well as the

scope of relevant testimony, was one of the grounds for which the United States requested a Rule

16 conference. The parties’ views regarding the scope of discovery were considerably disparate.

Although the parties conferred in good faith to narrow the scope of contention, there remained

significant differences. Accordingly, the United States sought guidance from the Court on these

differences through the requested Rule 16 conference.

       Prior to the Rule 16 conference, the Court instructed the parties to meet and confer

regarding the pending issues and attempt to resolve any pending disputes. (ECF No. 134). As the

parties were already in Washington, D.C. for the deposition of a Rule 30(b)(6) government

witnesses, the parties conducted an in-person meet and confer on September 19, 2019. Counsel

for the United States hosted the conference at their office, and the parties spent nearly five hours

conferring about their outstanding disputes. The conversation largely focused on the categories of

information for which the United States sought a protective order. While the parties did not reach

a comprehensive agreement on the term “confidential information,” Plaintiffs agreed that certain

categories of information could be marked confidential. Most notably, Plaintiffs agreed that, in

the event a protective order was filed in this case, the names of current and former Air Force

employees who failed to report Kelley’s disqualifying information into NICS could be kept
                                                5
      Case 5:18-cv-00555-XR Document 155 Filed 10/30/19 Page 6 of 11



confidential. The day before the Rule 16 hearing, the Government sent Plaintiffs’ counsel a

revised draft Confidentiality and Protective Order that reflected the Government’s understanding

of the agreement.

       On September 25, 2019, the Court conducted the Rule 16 conference. Upon being

informed that the United States had not disclosed the names of individuals with knowledge of

relevant facts, the Court found the Government in violation of Rule 26(g)(3). The Court

sanctioned the Government, ordering it “to pay each of the lawyers [at the hearing] for 1.5 hours at

a reasonable rate.” (Tr. at 52.) The Court further ordered the Government to produce names

responsive to the first seventeen requests in the Plaintiffs’ deposition list by close of business on

Friday, September 27, 2019. The United States accordingly disclosed the names of those fact

witnesses to Plaintiffs, and the parties are currently in the process of scheduling depositions.

                                            ARGUMENT

       In light of the parties’ good faith negotiations, the United States’ genuinely held position

that it needed guidance from the Court, and the legal authority discussed hereinafter, the United

States respectfully submits that the Court imposed sanctions in error. When providing initial

disclosures, the party must certify “that to the best of the person’s knowledge, information, and

belief formed after a reasonable inquiry . . . a disclosure . . . is complete and correct as of the time

it is made.” Fed. R. Civ. P. 26(g)(1). Sanctions are properly imposed for noncompliance with that

requirement only if the “certification violates this rule without substantial justification.” Fed. R.

Civ. P. 26(g)(3); see also Heller v. City of Dallas, 303 F.R.D. 466, 477 (N.D. Tex. 2014) (“[A]

court may not—on a party’s motion or sua sponte—impose Rule 26(g)(3) sanctions unless the

certification violated Rule 26(g)(1) ‘without substantial justification.’”). Accordingly, the sanction

imposed here was proper only if the United States improperly certified that its initial disclosures
                                                6
      Case 5:18-cv-00555-XR Document 155 Filed 10/30/19 Page 7 of 11



were “complete and correct” at the time they were made in June 2019 and that certification was

without substantial justification.

       Rule 26(a)(1) did not require that the United States’ initial disclosures contain the names of

all persons with relevant information, as the Court suggested, and therefore imposition of a

sanction on that basis is not warranted. Under Federal Rule of Civil Procedure 26(a)(1), “a party

must, without awaiting a discovery request, provide to the other parties: the name . . . of each

individual likely to have discoverable information . . . that the disclosing party may use to

support its claims or defenses.” (emphasis added). Although the prior version of the rules

required parties to disclose persons with relevant knowledge, in 2000, the scope of Rule 26(a)(1)

was “narrowed to cover only information that the disclosing party may use to support its position.”

Fed. R. Civ. P. 26(a)(1) Advisory Committee’s Notes to 2000 amendment; see Vinzant v. United

States, No. 2:06-CV-10561 2010 WL 2674609, at *3 (E.D. La. June 30, 2010) (“[After the 2000

amendment,] there is no requirement to disclose anything that the disclosing party will not use,

which may include much that is harmful to its case.”) (citing 8A Charles Alan Wright, Arthur R.

Miller & Richard L. Marcus, Federal Practice and Procedure § 2053 (3d ed. 1998)). Parties have

no obligation to produce the names of witnesses who have general knowledge of the relevant facts

or support the opposing party’s claims or defenses. Gillespie v. Sears, Roebuck & Co., 386 F.3d

21, 34 n. 10 (1st Cir. 2004); Vinzant, 2010 WL 2674609, at *3; Goonewardena v. New York

Workers Compensation Board, 258 F. Supp. 3d 326, 349 n.11 (S.D.N.Y. 2017); ArcelorMittal

Indiana Harbor LLC v. Amex Nooter, LLC, 320 F.R.D. 455, 460 n.2 (N.D. Ind. 2017). Indeed, the

Advisory Committee’s Notes to the 2000 amendment specifically state that “[a] party is no longer

obligated to disclose witnesses or documents, whether favorable or unfavorable, that it does not

intend to use.” (emphasis added). Rather “the essential inquiry is whether the disclosing party
                                               7
      Case 5:18-cv-00555-XR Document 155 Filed 10/30/19 Page 8 of 11



intends to use the witness.” Gluck v. Ansett Australia Ltd, 204 F.R.D. 217, 222 (D.D.C. 2001); see

Vinzant, 2010 WL 2674609, at *3 (“[T]he government was under no duty to produce identifying

information for the inmate witnesses as part of its initial disclosures. Whether the [government]

was in possession of this information when the initial disclosures were exchanged (which is not

entirely clear), the government did not anticipate using the testimony of the inmate witnesses “to

support its claims or defenses.”).

       Western District of Texas Local Civil Rule 33(b)(1) reinforces these requirements at the

initial disclosure stage. The Local Rule permits parties to serve the following approved

interrogatory: “Identify all persons who you believe have knowledge of relevant facts and identify

the issues upon which you believe they have knowledge.” 3 Such an interrogatory would be

unnecessary if this information was already required to be disclosed pursuant to Rule 26(a)(1).

       At the hearing on September 25, 2019, the Court ordered the United States to disclose the

names of Air Force personnel corresponding to seventeen categories of witnesses that Plaintiffs

wish to depose. When informed that counsel for the United States had a list of names

corresponding to those categories, the Court stated:

               Now, that's why I got mad, Mr. Furman. You've already known
               about these people and you wouldn't disclose them. That is just a
               blatant violation of your 26(a)(1) requirements and that's why I got
               mad. So you are to disclose at least those 17 names, if not more
               people, pursuant to your 26(a)(1) disclosures.

(Hearing Tr. at 19:2-7.) Because the United States does not currently intend to use any of those

witnesses to support its defenses, Rule 26(a)(1) did not require their disclosure, and sanctions are




       3
           The Court’s interrogatory was the basis for Plaintiffs’ Interrogatory 2.

                                                  8
      Case 5:18-cv-00555-XR Document 155 Filed 10/30/19 Page 9 of 11



not merited. 4

       Further, the fact that Plaintiffs propounded Interrogatory number 2 underscores the fact

that the United States was not obligated to disclose the names of individuals with relevant facts

under Rule 26(a)(1). 5 The United States responded to Plaintiffs’ Interrogatories on September 3,

stating its objections and noting that a motion for a protective order was pending. Although the

United States did, in fact, respond to Interrogatory 2, it was not required to do so as long as the

Motion for a Protective Order under Rule 26(c) was pending. See Fed. R. Civ. Pro. 37(d)(2)

(excusing a failure to service answers to interrogatories if “the party failing to act has a pending

motion for a protective order under Rule 26(c).”). In addition, the United States made clear in its

response that it intended to disclose the information sought once these genuine disputes were

resolved by the Court. Obviously, disclosing the names without a protective order was not

possible, as once the names are disclosed, they cannot be retroactively protected. Moreover,

concerns about reprisal against federal employees whose omissions may have contributed to Devin

Kelley’s ability to access firearms was a justified reason for seeking a protective order. The

United States has previously obtained orders protecting information identifying current or former



       4
          The United States is mindful of the fact that on October 17, 2018, the Court told the
government counsel that it would impose cost shifting measures “pursuant to Rule 1 and pursuant
to Rule 16” if the United States “insist[ed] on discovery” for matters that it “should have . . . .
agreed to [].” Oct. 17, 2018 Hearing Tr. at 27:14-20. However, the Court’s statement was part of
a discussion regarding stipulations or admissions of undisputed facts, an area unrelated to initial
disclosures under to Rule 26(a).
       5
         “When invoking Rule 26(g) as a basis for sanctions, the district court must specify which
discovery certification was sanctionable.” Ibarra v. Baker, 338 F. App'x 457, 470 (5th Cir. 2009).
The Court has pointed to the Rule 26(a)(1)(A) initial disclosures as the sanctionable offense, and
the United States’ argument with respect to those disclosures is addressed above. This motion
mentions Interrogatory number 2 merely to provide a fulsome understanding of the Government’s
discovery responses and productions to date.
                                                 9
     Case 5:18-cv-00555-XR Document 155 Filed 10/30/19 Page 10 of 11



employees without dispute. See, e.g., McKinney v. United States, Civ. No. 17-4156 (RWP) (D.

Minn.) at ECF No. 78; see generally Samsung Elecs. Am., Inc. v. Yang Kun Chung, 321 F.R.D.

250, 278 (N.D. Tex. 2017) (noting conduct “substantially justified . . . if reasonable people could

differ as to the appropriateness of the contested action”) (internal quotation marks and citation

omitted). The parties undertook extensive negotiations on the issues raised in the motions prior to

the filings, including on July 2, August 7 and 14, and a five hour negotiation on September 19,

2019. Plaintiffs ultimately agreed that some of the names could be kept confidential at this point in

the litigation. Thus, the United States was substantially justified in delaying disclosure of persons

with knowledge of relevant facts.

                                          CONCLUSION

       For the reasons stated and upon the authorities cited, the United States respectfully requests

that the Court reconsider its imposition of sanctions under Federal Rule of Civil Procedure

26(g)(3).

Dated: October 30, 2019

                                                      Respectfully submitted,

                                                      JOSEPH H. HUNT
                                                      Assistant Attorney General
                                                      Civil Division
                                                      JOHN F. BASH
                                                      United States Attorney
                                                      THOMAS G. WARD
                                                      Deputy Assistant Attorney General
                                                      Civil Division
                                                      JOHN F. PANISZCZYN
                                                      Assistant United States Attorney
                                                      State Bar No. 15443855
                                                      JAMES G. TOUHEY, JR.
                                                      Director, Torts Branch
                                                      Civil Division

                                                 10
Case 5:18-cv-00555-XR Document 155 Filed 10/30/19 Page 11 of 11



                                      AUSTIN L. FURMAN
                                      Trial Counsel, Torts Branch
                                      Civil Division

                                      /s/ Paul David Stern
                                      PAUL DAVID STERN
                                      Trial Attorney, Torts Branch
                                      Civil Division
                                      United States Department of Justice
                                      Attorneys for Defendant
                                      UNITED STATES OF AMERICA




                                 11
